                  Case:
ILND 450 (Rev. 10/13)     1:18-cv-06697
                      Judgment in a Civil Action   Document #: 6 Filed: 10/18/18 Page 1 of 1 PageID #:11

                                       IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE
                                          NORTHERN DISTRICT OF ILLINOIS

    Cherron Marie Phillips,

    Plaintiff(s),
                                                                    Case No. 18 C 6697
    v.                                                              Judge Edmond E. Chang

    Warden FCI Waseca,

    Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                             which         includes       pre–judgment interest.
                                           does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other: Habeas petition dismissed without prejudice for improper venue.

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge Edmond E. Chang on a motion



Date: 10/18/2018                                               Thomas G. Bruton, Clerk of Court

                                                                s\Sandra Brooks, Deputy Clerk
